- Per Curiam:
The examination sought is certainly premature at the present time. The action is to reform a written contract of employment, and for an accounting as to the amount due plaintiff under the reformed contract. The plaintiff’s first task is to establish his right to a reformation. Until he has succeeded in that, there is no occasion for an accounting, and, therefore, no propriety in ordering an examination of the books. *973Whether or not, even under the reformed contract, if it is reformed, he will be entitled to such an examination, can be determined when the question arises. Present — Clarke, P. J., Scott, Smith, Page and Davis, JJ. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.